Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2017/0041209), hereinafter “Joshi” in view of OPEN NETWORKING FOUNDATION, "OpenFlow Switch Specification," Version 1.5.1 (Protocol version 0x06), ONF TS-025, March 26, 2015, pp. 1-283, hereinafter “ONF”. ONF cited in applicant IDS filed 11/26/2019.
Regarding claims 1, 12, 17, Joshi teaches a method/apparatus/machine readable medium implemented by a first switch in a software defined networking (SDN) network to monitor a tunnel between the first switch and a second switch in the SDN network, the method comprising: 
generating a first flow entry that matches packets received over the tunnel ([0097],  it’s noted that the higher priority one (priority=0 in this example) is the generation of the entity, and wherein the matching packets are received path monitoring packets”); 
generating a second flow entry that matches packet received over the tunnel ([0097], i.e. the lower priority flow table entry (priority=1 in this example) is generating second entity… matches to the specific path monitoring packets), wherein the second flow entry has a priority that is lower than a 
removing the first flow entry and transmitting a flow removed message to an SDN controller ([0132], i.e. the expiration of the flow table entry triggers a flow table entry removal notification to the SDN controller) in response to a determination that the first flow entry has timed out ([0097], i.e. The two flow table entries have different priorities, and the higher priority one (priority=0 in this example) has a timeout value equal to a failure detection interval and its associated action is to drop the packet, [0132], i.e. If the packet is not received within the timeout interval, the network device notifies the SDN controller of the failure at reference 812. In one embodiment, the failure is notified to the SDN controller by the expiration of a matching, higher priority flow table entry for monitoring the path, as the expiration of the flow table entry triggers a flow table entry removal notification to the SDN controller); 
However, Joshi does not explicitly disclose maintaining a statistic associated with the second flow entry, transmitting a statistics trigger event message to the SDN controller in response to a determination that the statistic associated with the second flow entry exceeds a threshold value.
ONF discloses maintaining a statistic associated with the second flow entry (page 92. II. 29-35, i.e. the switch must add a flow stats entry with reason OFPFSR_STAT_TRIGGER in a flow stats multipart message (see 7.3.5.3),  transmitting a statistics trigger event message to the SDN controller in response to a determination that the statistic associated with the second flow entry exceeds a threshold value (page 92. II. 29-35, i.e. the thresholds is a list of statistic field thresholds. When one of the statistic field values of the flow entry crosses its threshold a stat trigger event is sent to the controller, and when a stat trigger event must be sent to the controller, the switch must add a flow stats entry with reason OFPFSR_STAT_TRIGGER in a flow stats multipart message (see 7.3.5.3), and that message must be sent to the controller).


Regarding claims 4, 15 and 18, Joshi in view of ONF discloses the method of claim 1, further discloses: receiving an instruction from the SDN controller to regenerate the first flow entry after transmitting the statistics trigger event message to the SDN controller(Joshi, [0054], i.e. Instructions 206: To modify the action set or pipeline processing, [0105], i.e. the path is restored from failure, i.e., the tunnel may pass through the repeatedly transmitted packet at closely spaced interval (e.g., 3.3 ms) to the destination network element 134. At task box 3, the received packet matches a flow table entry that is lower priority than the one deleted in FIG. 4B, [0121], i.e. the source network element may repetitively sends out the packet to the tunnel, so that the single initial control packet may trigger the packet recirculation and continuously monitor the tunnel, ONF, page 26, II. 11-12, i.e. Generate (i.e. regenerate) an event to the controller if some of the flow statistics cross one of the stat threshold values); and regenerating the first flow entry according to the instruction received from the SDN 

Regarding claim 5, 16 and 19, Joshi in view of ONF discloses the method of claim 1, further teaches the statistic associated with the second flow entry is a packet count of packets that matched the second flow entry (ONF, see page 89, Table 18: Stat field details, and II. 33-34, i.e. The OXS_OF_PACKET_COUNT field is the number of packets matched by a flow entry. In OFPMP_AGGREGATE replies, it is the number of packets matched by all the flow entries matching the request. page 20, II. 15-16, i.e. the packet is matched against the flow entries of the flow table to select a flow entry (see 5.3)).

Regarding claim 6 and 20, Joshi in view of ONF discloses the method of claim 1, further teaches: generating a third flow entry that matches explicit tunnel monitoring packets received over the tunnel (Joshi, [0061], i.e. only some flow table entries may be needed, and these flow table entries (1) are to be associated with corresponding end points of paths (associated with monitored services), [0097], i.e. The flow table 1 contains two flow table entries that match to the same match field values, which are to match the values for specific path monitoring packets), wherein the third flow entry has a priority that is 

Regarding claim 7, Joshi in view of ONF discloses the method of claim 1, further discloses wherein the first flow entry and the second flow entry include an instruction to direct matching packets to a tunnel processing pipeline (Joshi, [0054], i.e. Flow table entry 201 contains: Match fields 202: To match against packets. These comprise the ingress port and packet headers, and optionally metadata specified by a previous table. Priority 203: Matching precedence of a flow entry. Counters 204: Updated when packets are matched. Instructions 206: To modify the action set or pipeline processing).

Regarding claim 8, Joshi in view of ONF discloses the method of claim 1, wherein the first flow entry and the second flow entry are generated in a foremost flow table of a packet processing pipeline (ONF, page 13, II. 27, i.e. Flow Table: a stage of the pipeline. It contains flow entries, page -19, see Fig. 2, page 20, II. 5-6, i.e. Pipeline processing always starts with ingress processing at the first flow table: the packet must be first matched against flow entries of flow table 0 (see Figure 3)).

Regarding claim 9, Joshi in view of ONF discloses the method of claim 1, wherein the first flow entry includes an indication of an idle timeout value (Joshi, [0054], i.e. Timeouts 207: Maximum amount of time or idle time before flow is expired by the network element, [0088], i.e. The timeout value may be set to be a predetermined value, [0097], i.e. Since the higher priority flow table entry has the timeout value, it will expire and gets deleted if there is no match during the failure detection interval).



Regarding claim 11, Joshi in view of ONF discloses the method of claim 10, wherein the second flow entry includes an indication that the statistics trigger event message is to be transmitted to the SDN controller when the statistic associated with the second flow entry exceeds a multiple of the threshold value (ONF, Page-92, II. 30-36, i.e. The thresholds is a list of statistic field thresholds. When one of the statistic field values of the flow entry crosses its threshold a stat trigger event is sent to the controller and when a stat trigger event must be sent to the controller, the switch must add a flow stats entry with reason OFPFSR_STAT_TRIGGER in a flow stats multipart message (see 7.3.5.3), and that message must be sent to the controller. A flow stats multipart message may contain multiple unrelated stat trigger events to reduce overhead on the control channel).

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of ONF, and in further view of Porras et al. (US 2014/0317684), hereinafter “Porras”.
With respect to claims 2 and 13, Joshi in view of ONF discloses the method of claim 1, however, Joshi in view of ONF remain silent on wherein transmitting the flow removed message to the SDN controller causes the SDN controller to enable tunnel monitoring for the tunnel.
Porras discloses wherein transmitting the flow removed message to the SDN controller causes the SDN controller to enable tunnel monitoring for the tunnel ([0037], i.e. the packet disposition directives 106 may conform to or extend a software-defined network protocol implemented by the network flow controller 120. For example, in some embodiments, the packet disposition directives 106 may be OpenFlow messages. In some embodiments, the packet disposition directives 106 may directly 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of invention to modify Joshi’s in view of ONF’s system with monitoring involves injecting explicit service node monitoring traffic into a data plane of the SDN network of Porras, in order to monitor network communications to and from the switches and determine whether a corresponding flow policy directive thus allowing real-time or near-real time monitoring of network flow rules in an efficient manner (Porras).

With respect to claims 3 and 14, Joshi in view of ONF, and further in view of Porras discloses the method of claim 2, wherein transmitting the statistics trigger event message to the SDN controller 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SIMING LIU/Primary Examiner, Art Unit 2411